DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed On November 12, 2020, May 26, 2021 and March 11, 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shiraki (US 9,819,168).
	Regarding claim 1, Shiraki disclose an electric connection box (10) comprising: a housing (12) having an opening (14) of a polygonal shape, the opening (14) being defined by an upper end of each of a plurality of side walls (see figure 1); a lock protruding plate (48) protruding from an outer surface of one of the plurality side walls (see figure 1), the one being along a side of the opening (14); a lid (16) including a hanging wall (66) and being configured to be attached to the housing while covering the opening (see figure 6); 
Regarding claim 4, Shiraki discloses the electric connection box (10), wherein the lid (16) further includes at least one reinforcing protruding (70) on an inner surface of the inner wail in the second portion (see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki (US 9,819,168) in view of Sato (US 6,545,217).
Regarding claim 2, Shiraki discloses the claimed invention except for the lid further including a packing accommodating groove provided between the hanging wall and the inner wall of the lid, the packing accommodating groove being configured such that an annular packing is attached into the packing accommodating groove. Sato teaches an electric connection box (1) comprising: a housing (2) having an opening and  a lid (3) including a hanging wall (see figure 3) and being configured to be attached to the housing while covering the opening (see figure 3); the lid further including a packing accommodating groove (13) provided between the hanging wall and the inner wall of the lid (see figure 3), the packing accommodating groove (13) being configured such that an annular packing (14) is attached into the packing accommodating groove (see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Shiraki’s with a packing accommodating groove provided between the hanging wall and the inner wall of the lid configured such that an annular 
	Regarding claim 3, the modified Shiraki discloses the electric connection box (10), wherein the notch (as taught by Sato) is configured to be located, when the lid (16) is attached to the housing (12), in a position lower than the upper end of the side wall (as taught by Shiraki).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deep et al (US 6,462,270), Negishi (US 6,455,768), Kawada et al (US 10,305,267), Okada (US 7,017,764), Sato et al (US 6,629,619), Mori et al (US 5,574,254) and Sumida (US 5,864,091) disclose an electrical connection box with a sealing packing.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

March 25, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848